Exhibit 99.1 AMERICAN APPAREL REPORTS FOURTH QUARTER AND FULL YEAR 2 · Fourth quarter 2007 net sales of $111.2 million up 48% over the fourth quarter of 2006; 2007 full-year net sales of $387.0 million, up 36% over 2006 · Net income for the fourth quarter of 2007 of $3.0 million versus a loss of $1.5 million in the fourth quarter of 2006; net income for 2007 of $15.5 million, compared to a net loss of $1.6 million in 2006 · Adjusted EBITDA for the fourth quarter of $13.3 million, up 56% over the fourth quarter of 2006; Adjusted EBITDA for 2007 of $58.6 million, up 83% over 2006 · Fourth quarter retail same-store sales up 40%, and for the full year up 29% March 17, 2008, Los Angeles, CA.American Apparel, Inc. (Amex: APP) is pleased to report its financial results for the fourth quarter of 2007 and for the fiscal year ended December 31, 2007. American Apparel reported unaudited consolidated net sales for the quarter ended December 31, 2007 of $111.2 million, a 48% increase over sales of $75.1 million for the quarter ended December 31, 2006. Retail sales increased 85% to $68.3 million for the fourth quarter of 2007 as compared to $37.0 million for the same period in 2006, with same-store sales for stores open at least 12 months rising 40%.
